Order entered February 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00340-CR

                        JANINE JOYCE CHARBONEAU, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80751-2012

                                            ORDER
        The Court DENIES appellant’s February 23, 2014 motion to reconsider our previous

orders denying appellant’s motion for appointment of counsel. This Court adopted the trial

court’s findings that appellant is not indigent and has denied previous motions to reconsider.

The Court will not entertain any further motions to reconsider our orders regarding appointment

of counsel. Appellant must either retain counsel or file her own brief.

       On January 7, 2014, this Court ordered appellant to file her brief within thirty days or the

appeal would be submitted without briefs. Therefore, appellant’s brief is due by February 6,

2014. If appellant does not file her brief in accordance with this Court’s January 7, 2014 order,

the appeal will be submitted without briefs without further notice. See TEX. R. APP. P. 38.8(b),

Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, Joyce

Charboneau and John Rolater, Collin County District Attorney’s Office.


                                                  /s/     LANA MYERS
                                                          JUSTICE